DETAILED ACTION
Claims 1-12 and 14-21 are pending in the application. Claim 13 has been cancelled. 


Response to Arguments
2.  	Applicant's arguments filed 03/25/2021 have been fully considered but they are not persuasive. Applicant argues that the prior art of record, Wong et al (US 2013/0226344 A1), fails to anticipate, “signaling the first field of observation on the basis of a first sign based on at least one sensorial indicator”. Examiner respectfully disagrees. Applicant is attempting to give “sensorial indicator” a defined definition, however, based on the claim as currently constructed, the sensorial indicator merely has to be able to signal/sense a field of observation of a first sign (emphasis added). The plain definition of sign is the following, “an object, quality, or event whose presence or occurrence indicates the probable presence or occurrence of something else”.  Therefore, using broadest reasonable interpretation (BRI), the “sensorial indicator” merely has to sense an object in the field of view. Attention is directed to the prior art of Wong, fig. 5b, which clearly anticipates this ability/functionality by having IR proximity sensors 410Ra, sonar proximity sensors 410Sa, and imaging sensors 450, 450b for detecting objects in the field of observation, see associated written description regarding this, as well as para 0107-0110. Based on this reasoning/rationale, the prior art of rejection will remain regarding the claim limitation in question. If Applicant wants a different definition applied to sensorial . 

3.  	Applicant’s arguments with respect to claim(s) 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



(s) 1-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong et al (US 2013/0226344 A1).

  	As per claim 1, Wong discloses a signaling device (fig. 3a, robot 100) able to operate in combination with a capturing device (fig. 3a, robot 100, imaging sensors 450) able to capture a scene (fig. 5a, robot 100, imaging sensor(s) 450, the signaling device comprising
  	a processor (fig. 3b, CPU); and 
  	a non-transitory computer-readable medium comprising instructions stored thereon which when executed by the processor configure the signaling device to perform acts comprising (para 0253-0258):
  	acquiring a first direction of observation (fig. 5a, 455, 455b) of the scene captured by the capturing device (fig. 5b, torso 140, IR proximity sensors 410Ra, 410Rb, imaging sensors 450, 450b)
  	determining a first field of observation associated with the first direction of observation (fig. 5b, torso 140, sonar proximity sensors 410Sa, and imaging sensors 450, 450b) and 
  	signaling the first field of observation on the basis of a first sign based on at least one sensorial indicator (fig. 5b, torso 140, based on the detection of IR proximity sensors 410Ra, sonar proximity sensors 410Sa, and imaging sensors 450, 450b the field of observation is imaged and detected, para 0107-0110). 



  	As per claim 3, Wong further discloses the signaling device as described in claim 1, wherein the instructions further configure the signaling device to acquire a first direction of observation of a device directed by an observer (fig. 3c, robot 100, is moving in a first direction in relation to a user for videoconferencing, para 0102, also see fig. 5a moving in a first direction). 

  	As per claim 4, Wong further discloses the signaling device as described in claim 1, wherein the instructions further configure the signaling device to signal a moving entity contained in the first field of observation, on the basis of a second sign based on at least one sensorial indicator (Wong discloses the ability to signal a moving object by emitting a speckle pattern (i.e. light), fig. 14, para 0181). 

  	As per claim 5, Wong further discloses the signaling device as described in claim 1, wherein the instructions further configure the signaling device to signal a second field of observation associated with a second direction of observation (fig. 5a, robot 100, second field of observation 455, 455a). 

  	As per claim 6, Wong further discloses the signaling device as described in claim 1, wherein the instructions further configure the signaling device to signal activation of a zoom in/zoom out function (Wong discloses robot 100 imaging sensor 450 having optics or a zoom lens, para 0235). 

  	As per claim 7, Wong further discloses the signaling device as described in claim 1, wherein the instructions further configure the signaling device to signal the first field of observation on the basis of a first sign based on two indicators (fig. 5b, torso 140, imaging sensor 450, 450b, IR proximity sensors 410Ra, sonar proximity sensors 410Sa can be considered two indicators). 

  	As per claim 8, Wong further discloses the signaling device as described in claim 1. wherein the instructions further configure the signaling device to signal the first field of observation on the basis of a first sign based on four indicators (fig. 5b, torso 140, imaging sensor 450, 450b, IR proximity sensors 410Ra, sonar proximity sensors 410Sa, emitter 414e and detector 414d can be considered 4 indicators).

   	As per claim 9, Wong further discloses the signaling device as described in claim 1, wherein the primary shape is circular (figs. 1 and 2, robot 100 is of circular circumference). 



  	As per claim 11, Wong further discloses the signaling device as described in claim 1, wherein the instructions further configure the signaling device to signal the first field of observation on the basis of a first projected sign (fig. 13, projected sign can be an object as shown by object 12 for robot 100 to follow, also para 0181). 

    	Claims 12 and 14 are the method and non-transitory computer-readable medium claims respectively corresponding to device claim 1, and is rejected based on the same reasoning/rationale as discussed in claim 1. It should be noted regarding claim 14 that para 0253-0258 disclose the ability for programming/code to be executed via a processor and stored on a medium.

  
   	As per claim 16, Wong further discloses the signaling method as described in claim 12, comprising signaling the first field of observation on the basis of a first sign based on at least one visual indicator (fig. 5b, torso 140, IR proximity sensors 410Ra, sonar proximity sensors 410Sa, and imaging sensors 450, 450b, based on the detection of IR proximity sensors 410Ra, sonar proximity sensors 410Sa, and imaging sensors 450, 450b the field of observation is imaged and detected, see associated written description, also para 0107-0110).

  	As per claim 17, Wong further discloses the signaling method as described in claim 12, comprising acquiring a first direction of observation of a device directed by an observer (fig. 5b, torso 140, sonar proximity sensors 410Sa, IR proximity sensors 410Ra, and imaging sensors 450, 450b, furthermore the device is controlled by a user/observer, see associated written description, also see fig. 25a, controller 500). 

  	As per claim 18, Wong further discloses the signaling method as described in claim 12, comprising signaling a moving entity contained in the first field of observation, on the basis of a second sign based on at least one sensorial indicator (fig. 5b, torso 140, sonar proximity sensors 410Sa, IR proximity sensors 410Ra, and imaging sensors 450, 450b, furthermore, the sensors can detect an object whether its moving or stationary, see associated written description, also para 0107-0110). 

  	As per claim 19, Wong further discloses the signaling method as described in claim 12, comprising signaling a second field of observation associated with a second direction of observation, (fig. 5b, torso 140, sonar proximity sensors 410Sa, IR proximity sensors 410Ra, and imaging sensors 450, 450b, furthermore, torso 140 may include a third and fourth IR proximity sensor to observe a different field of view/observation, see associated written description, also see para 0107-0110). 



  	As per claim 21, Wong further discloses the signaling method as described in claim 12, comprising signaling the first field of observation on the basis of a first sign based on two indicators (fig. 5b, torso 140, sonar proximity sensors 410Sa, IR proximity sensors 410Ra, and imaging sensors 450, 450b, furthermore sensors may overlap, see associated written description, also see para 0107-0110, and 0128). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.  	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wong et al (US 2013/0226344 A1) in view of Tocher et al (US 2010/0177160 A1). 

As per claim 15, a piece of equipment comprising the signaling device of claim 1, the capturing device and a base having a three-legged stand.

  	Wong fails to teach the limitation as recited above in claim 15. However, Tocher discloses a panoramic camera wherein a tripod is used for mounting the panoramic camera (Tocher, fig. 6, tripod, adapter 206, see associated written description, also see para 0053). 

  	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Wong, in view of Tocher, as a whole, by incorporating the ability to have a tripod mounted to the camera as disclosed by Tocher, into the imaging device as disclosed by Wong, because doing so would provide a secondary option for the camera to reside on, thus being able to situate the camera for various imaging options. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H MOREHEAD III whose telephone number is (571)270-3845.  The examiner can normally be reached on M - F 0930-1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/JOHN H MOREHEAD III/Examiner, Art Unit 2697                                                                                                                                                                                                        

/LIN YE/Supervisory Patent Examiner, Art Unit 2697